Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2008 FORM N-CSR Item 1. Reports to Stockholders. The BNY Mellon Funds BNY Mellon Intermediate U.S. Government Fund ANNUAL REPORT December 31, 2008 The views expressed herein are current to the date of this report. These views and the composition of the funds portfolio are subject to change at any time based on market and other conditions. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Funds Investment Advisory Agreement 36 Board Members Information 40 Officers of the Trust FOR MORE INFORMATION Back Cover BNY Mellon Intermediate U.S. Government Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We present to you this annual report for BNY Mellon Intermediate U.S. Government Fund, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. U.S. government securities generally fared well in the ensuing flight to quality, but riskier bond market sectors suffered sharp price declines. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them.Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your portfolio manager, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Sincerely, Christopher E. Sheldon President BNY Mellon Funds Trust January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by John Flahive, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, BNY Mellon Intermediate U.S. Government Funds Class M shares achieved a total return of 8.31% and the funds Investor shares achieved a total return of 8.06% . 1 In comparison, the Barclays Capital Intermediate Government Bond Index (the Index), the funds benchmark, achieved a total return of 10.43% and the funds reported in the Lipper Intermediate U.S. Government category provided an average return of 6.61% for the same period. The fund underperformed its benchmark largely because its exposure to non-Treasury securities, particularly mortgage-backed securities, was greater than the benchmarks. In this years extremely risk-averse environment,Treasuries offered much stronger performance.We anticipate bringing the funds composition closer to that of the benchmark in the upcoming reporting period. The Funds Investment Approach The fund seeks to provide a high level of current income as is consistent with the presentation of capital.To pursue this goal, the fund normally invests at least 80% of its assets in securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, including U.S. Treasury obligations, direct U.S. government agency debt obligations, and U.S.government agency mortgage-backed securities,including mortgage pass-through securities and collateralized mortgage obligations (CMOs). The securities in which the fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. When choosing securities, we typically first examine U.S. and global economic conditions and other market factors to estimate long- and short-term interest rates. Using a research-driven investment process, we then analyze economic trends, particularly interest rate movements and yield spreads, to determine which types of securities offer the best investment opportunities. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) A Dramatic Year The financial markets in 2008 were largely defined by the volatility they endured during their last three and a half months, beginning with the collapse of Lehman Brothers in mid-September. That once-venerable institutions rapid fall had ripple effects that created severe dislocations and liquidity breakdowns in all the capital markets.These in turn drove the massive flight to quality that caused Treasury yields to plummet beyond any kind of historical norm. As the financial crisis intensified, the Federal Reserve Board made a series of moves to reduce the short-term interest rate target, ultimately bringing the rate down to near zero. In addition, Congress enacted a sweeping bailout package in an effort to shore up financial institutions and restore confidence in the markets. The dramatic slowdown in economic activity seen over the year was largely attributable to the many problems associated with declining housing values and the issues surrounding subprime lending.Although the question of whether the U.S. economy was in recession was a matter of some controversy for much of 2008, by the time official word came in December that a recession had been in progress for more than a year, few people were surprised. A Look at the Portfolio Even though the non-Treasury securities in the portfolio, including mortgage-backed securities, were all rated AAA, they significantly underperformed Treasuries during the reporting period.This was the greatest force detracting from the funds performance for the year.We simply didnt anticipate how low Treasury yields would fall  and indeed most market participants have been somewhat surprised by the degree of this move.We kept the funds duration, or sensitivity to interest-rate shifts, close to neutral relative to the benchmark, so it was not a significant factor in the funds relative performance. We are continuing our efforts to bring the funds composition more in line with that of the Index. As we have reduced the funds position in mortgage-backed securities, we have increased its weightings in Treasuries and agency-backed issues. We are, however, still willing to make modest deviations from the Index when we deem it appropriate. For example, were now keeping the funds duration just short of the benchmarks, based on our belief that longer duration securities are not offering sufficient return for the perceived risk, given how lowTreasury 4 rates are now.To this end, we are moving out of longer-term Treasuries and taking a more bulleted approach. We are also including a few moreTreasury Inflation-Protected Securities, or TIPS, in the portfolio. Instead of having approximately a 2% exposure to TIPS, we anticipate leaning toward a 4% to 5% exposure. Relatively speaking, we think TIPS have the potential to outperform in a market environment that shows some signs of inflation. Although inflation has not recently been a problem, there are some concerns that the very low interest rates that currently prevail could cause it to re-emerge. Looking Forward Although there have been some signs of improved stability in the financial markets, we believe that the markets are not done with volatility and economic uncertainty. Investors are likely to retain a high level of risk aversion, which can lead to rapid shifts in the market should further negative developments come to light. There is some potential for volatility among Treasury securities, as the market grapples with the question of whether inflation is likely to be a problem as the economy moves toward recovery. Another area of concern is whether foreign participants in the Treasury market will continue to buy Treasury debt at the very low nominal rates currently available, particularly in light of the possibility that the high budget and trade deficits in the U.S. could spark currency volatility as well. In short, many of the potential factors for continued market volatility remain. In this environment, we believe moving the portfolio toward the composition of the benchmark Index, while shortening the funds duration, is an appropriate, cautious approach to take in the year ahead. January 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures reflect the absorption of certain fund expenses by the investment adviser pursuant to an agreement in effect through September 30, 2010, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Intermediate Government Index is an unmanaged index designed to measure the performance of intermediate-term government bonds. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/08 1 Year 5 Years 10 Years Class M shares 8.31% 4.85% 5.33% Investor shares 8.06% 4.59% 5.06%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Class M shares and Investor shares of BNY Mellon Intermediate U.S. Government Fund on 12/31/98 to a $10,000 investment made in the Barclays Capital Intermediate Government Index (the Index) on that date.All dividends and capital gain distributions are reinvested. 6 As of the close of business on September 12, 2008, substantially all of the assets of another investment company advised by an affiliate of the funds investment adviser, BNY Hamilton Intermediate Government Fund (the predecessor fund), a series of BNY Hamilton Funds, Inc., were transferred to BNY Mellon Intermediate U.S. Government Fund in a tax-free reorganization and the fund commenced operations. The performance figures for the funds Class M shares represent the performance of the predecessor funds Institutional shares prior to the commencement of operations for BNY Mellon Intermediate U.S. Government Fund and the performance of BNY Mellon Intermediate U.S. Government Funds Class M shares thereafter. The performance figures for Investor shares represent the performance of the predecessor funds Class A shares prior to the commencement of operations for BNY Mellon Intermediate U.S. Government Fund and the performance of BNY Mellon Intermediate U.S. Government Funds Investor shares thereafter. Investor shares are subject to a Shareholder Services Plan. Performance for Investor shares will vary from the performance of Class M shares shown because of the differences in charges and expenses. The funds performance shown in the line graph takes into account all applicable fees and expenses for all share classes. The Index is an unmanaged index designed to measure the performance of intermediate-term government bonds. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in BNY Mellon Intermediate U.S. Government Fund from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Class M Shares Investor Shares Expenses paid per $1,000  $ 3.38 $ 4.67 Ending value (after expenses) $1,067.10 $1,065.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Class M Shares Investor Shares Expenses paid per $1,000  $ 3.30 $ 4.57 Ending value (after expenses) $1,021.87 $1,020.61  Expenses are equal to the funds annualized expense ratio of .65% for Class M Shares and .90% for Investors Shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2008 Coupon Maturity Principal Bonds and Notes96.6% Rate (%) Date Amount ($) Value ($) Banks7.9% Bank of America, Gtd. Notes 3.13 6/15/12 1,500,000 1,560,045 Goldman Sachs Group, Gtd. Notes 3.25 6/15/12 400,000 417,668 JPMorgan Chase, Gtd. Notes 3.13 12/1/11 1,400,000 1,455,468 Key Bank, Gtd. Notes 3.20 6/15/12 1,500,000 1,559,715 Morgan Stanley, Gtd. Notes 2.90 12/1/10 2,500,000 2,566,587 Regions Bank, Gtd. Notes 3.25 12/9/11 1,500,000 1,561,632 Wells Fargo & Co., Gtd. Notes 3.00 12/9/11 875,000 910,338 Diversified Financial Services1.2% General Electric Capital, Gtd. Notes 3.00 12/9/11 1,500,000 U.S. Government Agencies18.2% Federal Farm Credit Banks, Bonds 2.63 4/21/11 1,000,000 1,029,548 Federal Farm Credit Banks, Bonds 3.88 8/25/11 2,095,000 2,227,408 Federal Home Loan Banks, Bonds 3.63 10/18/13 2,105,000 2,216,874 Federal Home Loan Banks, Bonds 4.25 6/14/13 1,040,000 1,118,934 Federal Home Loan Banks, Bonds 4.88 11/18/11 1,500,000 1,639,111 Federal Home Loan Banks, Bonds 4.88 12/13/13 6,710,000 7,435,807 Federal Home Loan Mortgage Corp., Notes 4.00 7/28/11 1,190,000 a 1,208,733 Federal National Mortgage Association, Notes 2.88 10/12/10 820,000 a 846,164 The Fund 9 STATEMENT OF INVESTMENTS (continued) 10 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Federal National Mortgage Association (continued): 4.46%, 10/1/31 262,164 a,b 258,932 4.49%, 10/1/33 148,515 a,b 146,667 4.50%, 5/1/24 156,109 a 158,914 4.52%, 4/1/3311/1/34 620,231 a,b 613,944 4.70%, 6/1/33 563,059 a,b 566,607 4.72%, 10/1/34 160,560 a,b 160,607 4.75%, 1/1/29 291,002 a,b 294,438 5.07%, 8/1/33 290,400 a,b 292,340 5.11%, 2/1/33 98,337 a,b 101,070 5.18%, 10/1/19 162,242 a,b 163,464 5.20%, 6/1/34 233,086 a,b 233,134 5.22%, 9/1/33 322,811 a,b 324,549 5.25%, 4/1/30 32,769 a,b 32,636 5.36%, 2/1/36 146,433 a,b 148,265 5.48%, 1/1/27 279,551 a,b 280,022 5.80%, 3/1/36 179,805 a,b 183,392 6.00%, 12/1/10 11,355 a 11,797 6.20%, 4/1/40 355,138 a,b 361,354 6.25%, 11/1/12 104,545 a 108,777 6.87%, 7/1/22 132,106 a 139,539 7.00%, 9/1/195/1/29 603,333 a 638,708 7.50%, 5/1/0911/1/29 232,462 a 246,818 7.83%, 12/1/24 38,182 a,b 40,372 8.00%, 6/1/1510/1/29 687,216 a 726,937 8.35%, 11/1/24 75 a,b 79 8.50%, 10/1/26 103,197 a 111,077 9.00%, 4/1/163/1/22 18,558 a 19,767 Principal Only, Ser. 1993-253 Cl. H, 0.00%, 11/25/23 25,995 a 22,232 Ser. 1992-136 Cl. PK, 6.00%, 8/25/22 141,753 a 147,723 Ser. 1993-178 Cl. PK, 6.50%, 9/25/23 1,870,200 a 1,964,617 Ser. 1992-172 Cl. M, 7.00%, 9/25/22 31,051 a 32,790 Ser. 1993-149 Cl. M, 7.00%, 8/25/23 520,334 a 556,546 Ser. 1993-255 Cl. E, 7.10%, 12/25/23 1 ,192,392 a 1,255,850 Ser. 1988-15 Cl. A, 9.00%, 6/25/18 191,445 a 210,902 The Fund 11 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Government National Mortgage Association I: 6.00%, 8/15/31 35,183 36,469 6.50%, 3/15/097/15/24 341,021 357,133 7.00%, 6/15/1311/15/26 72,322 76,494 7.50%, 4/15/236/15/24 28,106 29,800 7.68%, 1/15/22 139,745 147,494 8.00%, 7/15/28 7,730 8,247 8.50%, 2/15/20 2,192 2,346 9.00%, 3/15/174/15/18 50,811 54,306 9.50%, 5/15/19 1,099 1,198 Government National Mortgage Association II: 4.50%, 5/20/201/20/34 1,076,708 1,091,082 4.63%, 8/20/30 200,388 b 195,927 5.13%, 10/20/22 19,730 b 19,519 5.38%, 2/20/24 148,364 b 147,152 6.00%, 9/20/14 38,324 39,785 6.50%, 10/20/33 281,026 294,731 7.50%, 11/20/159/20/25 131,531 138,955 8.50%, 12/20/26 31,559 33,815 U.S. Government Securities53.2% U.S. Treasury Bonds; 7.25%, 5/15/16 2,800,000 3,750,032 U.S. Treasury Inflation Protected Securities: Notes, 1.38%, 7/15/18 35,163 c 32,897 Notes, 2.38%, 1/15/17 3,298,040 c 3,273,047 U.S. Treasury Notes: 1.75%, 11/15/11 1,500,000 1,534,685 3.50%, 2/15/18 4,060,000 4,495,183 3.88%, 5/15/18 635,000 724,298 4.13%, 8/15/10 8,470,000 8,974,566 4.25%, 1/15/11 11,720,000 12,609,993 4.25%, 8/15/13 8,750,000 9,951,078 4.63%, 8/31/11 5,165,000 5,678,680 4.63%, 2/29/12 11,250,000 12,496,298 5.13%, 5/15/16 3,375,000 4,087,706 Total Bonds and Notes (cost $118,338,040) 12 Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,195,000) 2,195,000 d Total Investments (cost $120,533,040) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 87.5 Money Market Investment 1.7 Corporate Bonds 9.1  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers Affiliated issuers Cash Dividends and interest receivable Receivable for shares of Beneficial Interest subscribed Other receivables Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Due to AdministratorNote 3(a) Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class M Shares Investor Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Income: Interest 5,602,869 Dividends; Affiliated issuers 4,013 Total Income Expenses: Investment advisory feesNote 3(a) 587,395 Administration feeNote 3(a) 128,744 Shareholder servicing costsNote 3(c) 37,670 Registration fees 34,229 Custodian feesNote 3(c) 30,041 Professional fees 24,829 Trustees fees and expensesNote 3(d) 17,837 Distribution fees 3(b) 10,574 Prospectus and shareholders reports 6,129 Miscellaneous 34,313 Total Expenses Lessreduction in investment advisory fees due to undertakingNote 3(a) (132,395) Lessreduction in fees due to earnings creditsNote 1(b) (481) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 1,949,660 Net unrealized appreciation (depreciation) on investments 2,702,619 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, a a Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class M Shares Investor Shares Total Dividends Beneficial InterestTransactions ($): Net proceeds from shares sold: Class M Shares Investor Shares Dividends reinvested: Class M Shares Investor Shares Cost of shares redeemed: Class M Shares Investor Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Begining of Period End of Period Accumulated undistributed investment incomenet  16 Year Ended December 31, 2008 a 2007 a Capital Share Transactions (Shares): Class M Shares sold 8,579,424 2,064,135 Shares issued for dividends reinvested 203,055 245,431 Shares redeemed (7,859,101) (2,212,165) Net Increase (Decrease) in Shares Outstanding Investor Shares Shares sold 32,504 9,889 Shares issued for dividends reinvested 18,926 24,871 Shares redeemed (50,126) (77,375) Net Increase (Decrease) in Shares Outstanding a Represents information from the funds predecessor, BNY Hamilton Intermediate Government Fund through September 12, 2008. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class M and Investor shares represents the financial highlights of the Institutional shares and Class A shares, respectively, of the funds predecessor, BNY Hamilton Intermediate Government Fund (the Intermediate Government Fund), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the funds Class M and Investor shares thereafter. Before the fund commenced operations, substantially all of the assets of the Intermediate Government Fund were transferred to the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the funds and the funds predecessors financial statements. Year Ended December 31, Class M Shares  Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate 57 21 29 8 Net Assets, end of period ($ x 1,000)  Represents information from Institutional shares of the funds predecessor, BNY Hamilton Intermediate Government Fund, through September 12, 2008. a Based on average shares outstanding at each month end. See notes to financial statements. 18 Year Ended December 31, Investor Shares  2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 9.98 9.80 9.93 10.14 10.27 Investment Operations: Investment incomenet a .39 .40 .39 .36 .35 Net realized and unrealized gain (loss) on investments .40 .23 (.07) (.14) (.06) Total from Investment Operations .79 .63 .32 .22 .29 Distributions: Dividends from investment incomenet (.35) (.45) (.45) (.43) (.42) Net asset value, end of period 10.42 9.98 9.80 9.93 10.14 Total Return (%) 8.06 6.53 3.32 2.25 2.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 1.02 1.03 1.03 1.11 Ratio of net expenses to average net assets .90 .90 .90 .90 .98 Ratio of net investment income to average net assets 3.87 4.06 4.02 3.62 3.39 Portfolio Turnover Rate 85.47 57 21 29 8 Net Assets, end of period ($ x 1,000) 6,292 6,015 6,319 7,161 10,505  Represents information from Class A shares of the funds predecessor, BNY Hamilton Intermediate Government Fund, through September 12, 2008. a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: BNY Mellon FundsTrust (the Trust) was organized as a Massachusetts business trust which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently comprised of twenty-one series including the BNY Mellon Intermediate U.S. Government Fund (the Fund). The funds investment objective seeks to provide as high a level of current income as is consistent with the preservation of capital. BNY Mellon Fund Advisers, a division of The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser (Investment Adviser). The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as administrator for the fund pursuant to an Administration Agreement with the Trust (the Administration Agreement). The Bank of New York Mellon has entered into a Sub-Administration Agreement with Dreyfus pursuant to which The Bank of New York Mellon pays Dreyfus for performing certain administrative services. At a meeting held on September 9, 2008, the Trusts Board of Trustees approved the change of the funds fiscal year end from December 31 st to August 31 st . As of the close of business on September 12, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the Trusts Board of Trustees, all of the assets, subject to the liabilities, of BNY Hamilton Intermediate Government Fund, a series of BNY Hamilton Funds, Inc., were transferred to the fund in exchange for the corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Institutional and Class A shares of Intermediate Government Fund received Class M and Investor shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in the Intermediate Government Fund at the time of the exchange. The net asset value of the funds shares on the close of business on September 12, 2008, after the reorganization, was 20 $10.06 for Class M shares and $10.05 for Investor shares, and a total of 11,175,308 Class M shares and 588,552 Investor shares, representing net assets of $118,349,299 (including $1,092,783 net unrealized appreciation on investments) were issued to shareholders of the Intermediate Government Fund shareholders in the exchange.The exchange was a tax-free event to the shareholders of the fund. Intermediate Government Fund is the accounting survivor and its historical performance is presented for periods prior to September 12, 2008. MBSC Securities Corporation (the Distributor), a wholly owned subsidiary of Dreyfus, is the distributor of the funds shares, which are sold without a sales charge.The Trust is authorized to issue an unlimited number of shares of Beneficial Interest, par value $.001 per share, in each of the Class M and Investor class shares of the fund. Each class of shares has similar rights and privileges, except with respect to the expenses borne by and the shareholder services offered to each class and the shareholder services plan applicable to the Investor shares and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated daily for each class of shares based upon relative proportion of net assets of each class. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses that are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the funds Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Registered investment companies that are not traded on an exchange are valued at their net asset value. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 2,195,000 0 Level 2Other Significant Observable Inputs 122,886,765 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument and written options contracts which are shown at value. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recorded on the ex-dividend date and interest income, including where applicable, accretion of discount and amortization of premium on investments is recognized on the accrual basis. The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends payable to shareholders are recorded by the fund on the ex-dividend date.The fund declares and pays dividends from investment income-net monthly.With respect to each series, dividends from net realized capital gains, if any, are nor- The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) mally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers of that fund, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. (e) Federal income taxes: It is the policy of each fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes.
